UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010 – September 30, 2011 Item 1: Reports to Shareholders Annual Report | September 30, 2011 Vanguard PRIMECAP Fund > Vanguard PRIMECAP Fund returned about–1% in the 2011 fiscal year, trailing the return of the benchmark Standard & Poor’s 500 Index but slightly exceeding the average return of peer funds. > The fund had disappointing results in information technology, its largest sector, but benefited from the advisor’s stock selections in health care and from having minimal exposure to the troubled financial sector. > The fund remained significantly ahead of its comparative standards in performance for the decade ended September 30, 2011. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 26 About Your Fund’s Expenses. 27 Trustees Approve Advisory Agreement. 29 Glossary. 30 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2011 Total Returns Vanguard PRIMECAP Fund Investor Shares -1.23% Admiral™ Shares -1.14 S&P 500 Index 1.14 Multi-Cap Growth Funds Average -1.49 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2010 , Through September 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $60.36 $58.46 $0.614 $0.671 Admiral Shares 62.65 60.69 0.683 0.696 1 Chairman’s Letter Dear Shareholder, Vanguard PRIMECAP Fund, like the broad U.S. stock market, had solid results in the first half of the fiscal year, but then retreated in the second half amid intensifying concerns about the economic outlook, both domestically and internationally. For the 12 months ended September 30, 2011, the fund returned –1.23% for Investor Shares and –1.14% for Admiral Shares. Though the returns trailed the return of the benchmark Standard & Poor’s 500 Index, which notched a gain of about 1%, they slightly exceeded the average return of multi-capitalization growth funds. Although the returns of the fund and its comparative standards didn’t differ greatly for the past year, the longer-term record shows a significant divergence—to the benefit of the fund’s shareholders. You can see that record in the table on page 5. One major source of that divergence is the distinctive investment strategy of the fund’s advisor, PRIMECAP Management Company. The managers are willing to concentrate assets where they believe opportunity exists. Perhaps the most notable examples of this approach are their outsized investments in information technology and health care. 2 The fund’s strategy has been rewarding over the long term, but it can lead to significant year-to-year variations in performance. Indeed, we saw marked variation within the past fiscal year. Through the first six months, the fund’s technology stocks turned in impressive gains amid optimism that business investment was set to pick up. As the economic indicators turned negative in the second half, tech stocks reversed course. By contrast, health care was one of the weakest sectors early on, but it gained ground in the second half of the fiscal year, benefiting from the perception that health care is insulated from changes in demand tied to the economy. Although there are inevitably ups and downs for both sectors, your fund’s advisor remains consistent in its view that the significant investments in health care and information technology offer the potential for achieving higher returns than the overall market will produce. If you hold fund shares in a taxable account, you may wish to review the table of after-tax returns, based on the highest federal income tax bracket, that appears later in this report. A swift change in sentiment weighed on stock prices Global stock markets rallied through the first half of the fiscal year as corporate earnings surged and the economic recovery seemed to be gathering steam. Market Barometer Average Annual Total Returns Periods Ended September 30, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.91% 1.61% -0.91% Russell 2000 Index (Small-caps) -3.53 -0.37 -1.02 Dow Jones U.S. Total Stock Market Index 0.31 1.75 -0.57 MSCI All Country World Index ex USA (International) -10.81 0.52 -1.57 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.26% 7.97% 6.53% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.88 8.08 5.01 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.19 1.61 CPI Consumer Price Index 3.87% 1.22% 2.26% 3 In the second half, as I noted earlier, stock prices tumbled as economic indicators took a turn for the worse and U.S. and European policymaking strife dominated the headlines. (Standard & Poor’s, the ratings agency, downgraded the U.S. credit rating, in large part because of the political gridlock on display during the debt-ceiling debate. Vanguard’s confidence in the “full faith and credit” of the U.S. Treasury remains unshaken.) The U.S. stock market’s second-half weakness offset its first-half strength. The broad market returned 0.31% for the full 12 months. International stocks, which gained less at the start of the year and lost more at the end, returned –10.81% in U.S. dollars. Bond prices rallied as optimism faded The stock market’s pattern of strength and weakness was inverted in the bond market. Early in the year, bond prices retreated, consistent with investor optimism about economic growth. Later in the year, as optimism gave way to anxiety, bond prices surged, driving yields to remarkable lows. At the end of September, the yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 1.93%. Bond indexes recorded impressive returns, though it’s worth noting that shrinking yields imply lower returns on prospective investments. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.45% 0.36% 1.45% The fund expense ratios shown are from the prospectus dated January 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the fund’s expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Multi-Cap Growth Funds. 4 The yields of money market instruments hovered near zero, as they have since December 2008, when the Federal Reserve cut its target for short-term interest rates to between 0% and 0.25%. Toward the end of the period, the Fed indicated that it expected to maintain this exceptionally low target at least through mid-2013. Three key themes in the fund produced mixed results The key investment themes that have framed the advisor’s strategy in recent years remain unchanged: a strong belief in the exceptional long-term growth prospects for technology stocks, a similar belief regarding health care stocks, and a wariness about the financial sector. In the 2011 fiscal year, two of those themes—emphasis on health care and wariness about the financial sector—supported the fund’s performance. But information technology, which accounted for, on average, about 30% of portfolio assets, was a weak spot. Company-specific setbacks for some of the fund’s long-term tech holdings led to a lackluster sector return that trailed the performance of the broader technology sector in the benchmark index. Some of the tech companies in the fund were perceived as suffering, at least in the near term, from changing consumer tastes in smartphones and tablet computers. Also detracting from performance were the industrial and energy sectors. Airlines and other transportation-related holdings Total Returns Ten Years Ended September 30, 2011 Average Annual Return PRIMECAP Fund Investor Shares 6.14% S&P 500 Index 2.82 Multi-Cap Growth Funds Average 3.08 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 in the industrial sector were hit hard by concerns that a sagging economy would hurt their businesses. The energy sector was a laggard for the fund because some of the largest integrated oil companies, which were up sharply for this period, are absent from the portfolio. Health care, meanwhile, was a bright spot. Here, strong stock selection allowed the fund to outperform the benchmark. And as noted earlier, the fund also benefited from the advisor’s longstanding aversion to the financial sector, which was the worst-performing sector in the benchmark index. Many financial services firms continue to face deep problems, from the lingering effects of mortgage defaults and home foreclosures to concerns about the repercussions of the European debt crisis. The financial stocks that PRIMECAP Fund did own performed well overall. These holdings were largely insurance firms, outside of the struggling banking industry. For more on the advisor’s strategy and outlook, please see the Advisor’s Report following this letter. The fund’s distinctive style has led to strong long-term results Because of the advisor’s long-term focus, the fund’s record in any single year won’t tell the full story. Evaluating performance over a decade can provide more insight into whether the advisor has been successful. For the ten years ended September 30, 2011, PRIMECAP Fund outperformed both its benchmark’s results and the average return for its peer funds. The decade was challenging, marked at the beginning by the demise of the technology bubble and at the end by fallout from the Great Recession. Still, the advisor’s bottom-up research and disciplined approach to investing have helped to deliver gains for shareholders despite the turmoil. PRIMECAP Management seeks to identify reasonably priced stocks of companies that appear to have strong growth prospects. Once the fund managers find a stock they consider promising, they tend to invest with patience and conviction. It’s typical for the fund’s ten largest holdings to represent more than one-third of the portfolio. In addition to the advisor’s stewardship, fund shareholders have benefited from relatively low investment expenses. Keeping costs low, of course, helps shareholders keep more of their returns. A fund built on shared faith in long-term investing Philosophically, Vanguard and PRIMECAP Management Company share a commitment to long-term investing. As individuals, it’s not always easy for us to keep a long-term perspective in the face of day-to-day events that seem dramatic. In the past few months, some of the anxiety of 2008 has returned to the 6 markets, with dire headlines about debt troubles in Europe and stubbornly high unemployment in the United States. Feeling strong emotions—anxiety, confusion, and frustration—in the face of these events is natural. Still, our experience with tough situations tells us that the best course for most investors is to stick with a sensible, long-term asset allocation that’s in keeping with their personal goals and their tolerance for risk. Vanguard PRIMECAP Fund can play an important role in such a portfolio. The advisor’s patient and disciplined approach can help you stay the course and reach your investment goals. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2011 7 Advisor’s Report For the fiscal year ended September 30, 2011, Vanguard PRIMECAP Fund’s total returns of –1.23% for Investor Shares and –1.14% for Admiral Shares trailed the 1.14% gain of the unmanaged Standard & Poor’s 500 Index but slightly exceeded the –1.49% average return of competing multi-cap growth funds. The investment environment Led by energy, materials, and industrial stocks, the S&P 500 Index gained more than 16% in the first half of the fiscal year. By midyear, however, confidence in the U.S. economic recovery began to falter, and concern regarding the European sovereign-debt crisis and its potential ramifications for the global financial system weighed on financial markets. In response, stock prices fell precipitously in the last fiscal quarter, reversing nearly all of the earlier gains. The S&P 500’s return for the full year was slightly less than its dividend yield. The U.S. economy’s recovery from the recession has unquestionably slowed, as evidenced by moderating growth in gross domestic product and consumer spending. Unemployment remains stubbornly high, and the housing market has failed to show any meaningful improvement. Despite these unsettling developments, industrial production continues to grow, and corporations are generating profit margins and returns on capital well above historical averages. Management of the fund Despite the subpar results for this past fiscal year, our investment approach remains consistent. We rely on fundamental research to identify companies whose revenues and earnings will, in our opinion, grow more rapidly over a three-to-five-year time frame than current valuations might suggest. We seek to capitalize on situations in which the fundamental value of a company significantly exceeds its current market value. This investment strategy has led us to build and maintain significant investments in information technology and health care companies that we believe offer the potential for higher returns than the overall market will produce. These two sectors account for slightly more than half of the fund’s holdings (versus about 30% for the S&P 500 Index). Nine of the fund’s ten largest holdings are health care or information technology stocks. Technology Our holdings in the information technology sector hurt the fund’s results. Research In Motion (–58.3%), Hewlett-Packard (–46.0%), and Corning (–31.7%) were among the biggest decliners. Research In Motion, a new holding in the fund, suffered from concerns over its loss of market share in U.S. smartphones and delays in the development of its next-generation QNX operating system. Notwithstanding the company’s struggles in the United 8 States, we believe there is significant value in the stock at current levels, given the recurring nature of the company’s services revenue and its strong position in rapidly growing markets in Latin America and Asia. Hewlett-Packard stock fell as investors questioned the scale and timing of several strategic decisions announced by management, including a large acquisition, the potential spin-off of the company’s personal computer business, and its exit from the tablet computer market just months after the launch of its first tablet. In September, the company appointed a new chief executive officer, its fourth in six years. Corning, the leading manufacturer of display glass used in flat-screen televisions, lowered its sales forecast as its largest customers reduced production in anticipation of weaker consumer demand during the upcoming holiday season. We remain enthusiastic about investment opportunities in the tech sector. The explosive growth in smartphones and tablet computers, the emergence of “the cloud” as the new data center, and the popularity of social networks are spawning entirely new business opportunities and driving higher demand for semiconductors, computer hardware, and storage. In addition, as wireless networks evolve to support higher data transmission capacity and faster speeds, the use of mobile platforms for search, advertising, and commerce is increasing. Some of the largest holdings in the portfolio, such as Google, Qualcomm, Texas Instruments, Oracle, and Microsoft, are well-positioned to capitalize on these trends. These companies are also trading at attractive valuations and have strong balance sheets. Health care The fund’s health care stocks boosted overall performance, with two of our largest holdings—Biogen Idec (+66.0%) and Roche Holding AG (+23.7%)—among the biggest gainers. Biogen Idec reported favorable results from studies of its new oral drug to treat multiple sclerosis, while Roche received regulatory approval for new drugs to treat melanoma and lung cancer. Life Technologies (–17.7%) was the biggest decliner among the fund’s holdings in the sector. We built considerable positions in large pharmaceutical, biotechnology, and medical device companies based on the view that growth in revenues and earnings derived from new products, an aging global population, and growing demand in emerging markets would more than offset any loss in earnings from patent expirations. Following a period of considerable political and regulatory challenges, we are encouraged by the uptick in new drug approvals by the U.S. Food and Drug Administration in the past year. We continue to believe that the pharmaceutical, biotechnology, and medical device products currently in development represent real advances in the treatment of diseases such as 9 Alzheimer’s, diabetes, and cancer. The aging of populations in the United States, Europe, and Japan, along with rising standards of living in developing markets such as China and India, should lead to greater demand for health care products. Financials In performance relative to the benchmark, the fund benefited from having minimal exposure to the financial sector. This was the worst-performing sector in the S&P 500 Index by a considerable margin. In general, we continue to view the outlook for financial stocks as negative. Prior to the recent financial crisis, banks had enjoyed 15 years of above-average profitability. In our opinion, the combination of increased regulatory and compliance costs, higher capital requirements, and a reassessment of credit risk will constrain banks’ earnings going forward. Outlook As we enter fiscal year 2012, U.S. equities look attractive in our judgment, particularly in light of the significant decline in stock prices in the last fiscal quarter. In the sectors that have the largest portfolio weightings, especially information technology and health care, we find the valuations compelling. Moreover, many of the fund’s holdings in these sectors have very strong balance sheets and generate significant free cash flow. Over the last decade, the greatest returns among U.S. stocks were concentrated in the energy and materials sectors. Driven by rapidly growing demand from China, India, Brazil, and other emerging economies, prices for commodities such as oil, copper, and corn have soared, generating large profits and high valuations for companies in these industries. In our opinion, and contrary to conventional wisdom, this trend is unsustainable. Conversely, the information technology and health care sectors have endured a decade of shrinking valuation measures, such as price-to-earning ratios, as investors questioned the long-term growth prospects and earnings potential of companies in these sectors. As noted, we believe the fundamental outlook for many companies in both sectors is promising. We also think our investment case is supported by compelling valuations and very strong balance sheets. Over the history of the PRIMECAP Fund, we have tended to find the greatest opportunities in downtrodden stocks and sectors where others often have perceived the greatest risks. Similarly, we frequently consider the risks to be greatest in stocks and sectors that are viewed most favorably by the consensus. We believe this approach has been a key driver of the fund’s long-term results. PRIMECAP Management Company October 12, 2011 10 PRIMECAP Fund Fund Profile As of September 30, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.45% 0.36% 30-Day SEC Yield 1.34% 1.43% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 115 500 3,717 Median Market Cap $34.6B $45.5B $28.7B Price/Earnings Ratio 13.5x 12.9x 13.6x Price/Book Ratio 2.3x 1.9x 1.9x Return on Equity 23.1% 20.3% 19.1% Earnings Growth Rate 8.7% 7.4% 7.3% Dividend Yield 1.9% 2.4% 2.2% Foreign Holdings 14.7% 0.0% 0.0% Turnover Rate 8% — — Short-Term Reserves 1.8% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 9.9% 10.6% 12.2% Consumer Staples 1.2 11.8 11.0 Energy 6.4 11.6 10.3 Financials 4.3 13.6 14.3 Health Care 26.7 12.1 11.7 Industrials 14.8 10.3 10.6 Information Technology 31.1 19.4 19.4 Materials 5.2 3.3 4.0 Telecommunication Services 0.1 3.3 2.8 Utilities 0.3 4.0 3.7 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.96 0.97 Beta 1.00 0.97 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Amgen Inc. Biotechnology 4.8% Biogen Idec Inc. Biotechnology 4.5 Eli Lilly & Co. Pharmaceuticals 3.8 Google Inc. Class A Internet Software & Services 3.6 Roche Holding AG Pharmaceuticals 3.6 Texas Instruments Inc. Semiconductors 3.5 Novartis AG ADR Pharmaceuticals 3.4 Oracle Corp. Systems Software 3.4 FedEx Corp. Air Freight & Logistics 3.3 Microsoft Corp. Systems Software 3.0 Top Ten 36.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. 11 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2001, Through September 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment PRIMECAP Fund Investor Shares -1.23% 1.18% 6.14% $18,143 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 14,709 S&P 500 Index 1.14 -1.18 2.82 13,200 Multi-Cap Growth Funds Average -1.49 -0.17 3.08 13,544 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $50,000 Year Years (11/12/2001) Investment PRIMECAP Fund Admiral Shares -1.14% 1.29% 5.26% $82,975 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.20 68,246 S&P 500 Index 1.14 -1.18 2.09 61,341 "Since Inception" performance is calculated from the Admiral Shares’ inception date for both the fund and its comparative standards. Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 12 PRIMECAP Fund Fiscal-Year Total Returns (%): September 30, 2001, Through September 30, 2011 Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. 13 PRIMECAP Fund Financial Statements Statement of Net Assets As of September 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (98.4%) Consumer Discretionary (9.7%) * DIRECTV Class A 14,894,562 629,295 * Amazon.com Inc. 2,070,000 447,596 1 Whirlpool Corp. 5,900,000 294,469 TJX Cos. Inc. 3,450,000 191,372 ^ Sony Corp. ADR 9,750,000 185,250 * Bed Bath & Beyond Inc. 3,000,775 171,974 Walt Disney Co. 5,310,000 160,150 Carnival Corp. 4,344,200 131,629 Limited Brands Inc. 3,158,193 121,622 Mattel Inc. 4,247,800 109,976 Lowe’s Cos. Inc. 1,000,000 19,340 Kohl’s Corp. 300,000 14,730 2,477,403 Consumer Staples (1.2%) Costco Wholesale Corp. 2,850,000 234,042 Procter & Gamble Co. 510,000 32,222 Kellogg Co. 448,000 23,829 PepsiCo Inc. 169,000 10,461 CVS Caremark Corp. 250,000 8,395 Kraft Foods Inc. 40,000 1,343 310,292 Energy (6.3%) Noble Energy Inc. 6,146,500 435,172 EOG Resources Inc. 3,816,000 270,974 Schlumberger Ltd. 3,682,200 219,938 Hess Corp. 3,800,000 199,348 Peabody Energy Corp. 4,000,000 135,520 Petroleo Brasileiro SA ADR Type A 6,073,800 125,849 Cenovus Energy Inc. 1,994,476 61,250 National Oilwell Varco Inc. 1,038,000 53,166 Encana Corp. 2,390,000 45,912 * Southwestern Energy Co. 950,000 31,664 Transocean Ltd. 250,000 11,935 Petroleo Brasileiro SA ADR 500,000 11,225 Noble Corp. 200,000 5,870 1,607,823 Market Value Shares ($000) Financials (4.2%) Marsh & McLennan Cos. Inc. 18,000,000 477,720 Charles Schwab Corp. 20,275,100 228,500 * Berkshire Hathaway Inc. Class B 2,400,000 170,496 Chubb Corp. 2,550,000 152,975 Progressive Corp. 1,500,000 26,640 Wells Fargo & Co. 600,000 14,472 Weyerhaeuser Co. 365,000 5,676 1,076,479 Health Care (26.2%) Amgen Inc. 22,214,000 1,220,659 *,1 Biogen Idec Inc. 12,304,500 1,146,164 Eli Lilly & Co. 26,108,000 965,213 Roche Holding AG 5,651,400 912,770 Novartis AG ADR 15,473,465 862,955 Medtronic Inc. 21,931,652 729,008 Johnson & Johnson 5,013,400 319,404 * Boston Scientific Corp. 31,731,760 187,535 GlaxoSmithKline plc ADR 4,450,000 183,740 * Life Technologies Corp. 3,430,000 131,815 Abbott Laboratories 350,000 17,899 6,677,162 Industrials (14.6%) FedEx Corp. 12,442,470 842,106 CH Robinson Worldwide Inc. 8,201,000 561,523 Honeywell International Inc. 8,495,000 373,015 Southwest Airlines Co. 34,521,300 277,551 Caterpillar Inc. 3,520,400 259,946 United Parcel Service Inc. Class B 3,542,500 223,709 Union Pacific Corp. 2,434,700 198,842 Boeing Co. 3,050,000 184,556 Deere & Co. 2,438,700 157,467 *,1 Alaska Air Group Inc. 2,400,000 135,096 14 PRIMECAP Fund Market Value Shares ($000) European Aeronautic Defence and Space Co. NV 4,183,900 117,606 ^ Canadian Pacific Railway Ltd. 2,041,800 98,190 Donaldson Co. Inc. 1,600,000 87,680 Expeditors International of Washington Inc. 1,680,000 68,124 *,^ AMR Corp. 15,504,550 45,894 PACCAR Inc. 1,000,000 33,820 Granite Construction Inc. 1,440,000 27,029 Pall Corp. 205,000 8,692 Norfolk Southern Corp. 53,100 3,240 Rockwell Automation Inc. 25,000 1,400 3,705,486 Information Technology (30.6%) * Google Inc. Class A 1,795,875 923,762 Texas Instruments Inc. 33,381,900 889,628 Oracle Corp. 29,672,300 852,782 Microsoft Corp. 30,585,800 761,281 * Intuit Inc. 13,100,000 621,464 * Adobe Systems Inc. 23,621,000 570,920 Qualcomm Inc. 9,892,300 481,063 Intel Corp. 12,400,000 264,492 * EMC Corp. 10,447,800 219,299 * Research In Motion Ltd. 10,438,600 211,904 * Symantec Corp. 12,009,200 195,750 * NVIDIA Corp. 15,500,000 193,750 Telefonaktiebolaget LM Ericsson ADR 19,808,914 189,175 Corning Inc. 14,885,900 183,990 Accenture plc Class A 3,425,800 180,471 Hewlett-Packard Co. 7,950,000 178,477 KLA-Tencor Corp. 3,010,000 115,223 1 Plantronics Inc. 3,701,500 105,308 Applied Materials Inc. 10,081,200 104,340 * Micron Technology Inc. 20,000,000 100,800 Motorola Solutions Inc. 1,838,571 77,036 Visa Inc. Class A 833,070 71,411 * Motorola Mobility Holdings Inc. 1,608,750 60,779 Activision Blizzard Inc. 4,014,200 47,769 ASML Holding NV 1,078,056 37,236 * Rambus Inc. 2,000,000 28,000 Cisco Systems Inc. 1,750,000 27,107 * eBay Inc. 800,000 23,592 * Apple Inc. 50,000 19,059 * Entegris Inc. 2,583,472 16,483 Altera Corp. 400,000 12,612 Analog Devices Inc. 350,000 10,937 * Dell Inc. 750,000 10,612 * NetApp Inc. 115,000 3,903 Mastercard Inc. Class A 6,500 2,061 7,792,476 Market Value Shares ($000) Materials (5.1%) Potash Corp. of Saskatchewan Inc. 16,041,700 693,322 Monsanto Co. 6,707,060 402,692 Domtar Corp. 1,023,560 69,776 Praxair Inc. 525,000 49,077 Vulcan Materials Co. 1,500,000 41,340 Freeport-McMoRan Copper & Gold Inc. 1,200,000 36,540 1,292,747 Telecommunication Services (0.1%) * Sprint Nextel Corp. 10,274,100 31,233 Utilities (0.4%) * AES Corp. 4,983,000 48,634 Public Service Enterprise Group Inc. 851,000 28,398 NextEra Energy Inc. 179,440 9,693 86,725 Total Common Stocks (Cost $19,438,724) Temporary Cash Investment (2.3%) Money Market Fund (2.3%) 2,3 Vanguard Market Liquidity Fund, 0.144% (
